I was present at the last term, and I was then very strongly of opinion that "from the day of the date" was exclusive; but I have since altered that opinion. In law there is no fraction of a day. Date signifies the day on which an instrument is delivered; and to say "from the date" is the same thing as to say "from the day of the date," and "from the date" is inclusive. "From henceforth" is inclusive — but it can only mean from this day when the instrument is delivered. Therefore, "from henceforth," "from the date," and "from the day of the date" must all mean the same thing; and the first of them is admitted on all hands, to be inclusive.